PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of counsel. And it appearing that appellants’ principal contention is that the District Court erred in submitting to the jury ‘the evidence as to injuries sustained by the appellee five days subsequent to the automobile accident out of which the action arose; and it appearing that the trial court correctly charged the jury upon the law applicable to the case; and it appearing that no interrogatories were presented to the jury upon the issue whether the injuries suffered by the appellee in falling down stairs were the direct and proximate result of the automobile collision, so, that this court is unable to determine whether or not the jury, in its award of damages, took into consideration the subsequent injuries; and it appearing that the verdict is supported by substantial evidence: It is ordered that the judgment be, and it hereby is, affirmed.